Title: Thomas Jefferson to Stephen Cathalan, 16 March 1817
From: Jefferson, Thomas,Preston, William Campbell
To: Cathalan, Stephen (Etienne)


          
            Dear Sir
            Monticello
Mar. 16. 17.
          
          This will be handed you by mr William C. Preston, son of Genl Francis Preston of this state, who in the course of his travels in Europe may probably have it in his power to call on you. he is not personally known to me; but I am assured of his distinguished talents and personal worth by those who know him and command my entire confidence. his standing in this state is high, and I believe I render you service when I make known to you, among those of my countrymen who present themselves to you, such of them as are worthy of your attentions and patronage. this gentleman is certainly so, and I bear witness to it the more willingly as it adds to the occasions which I am always happy to embrace, of renewing to you the assurance of my affectionate friendship and respect.
          Th: Jefferson
        